1   This memorandum opinion was not selected for publication in the New Mexico Reports. Please see
 2   Rule 12-405 NMRA for restrictions on the citation of unpublished memorandum opinions. Please
 3   also note that this electronic memorandum opinion may contain computer-generated errors or other
 4   deviations from the official paper version filed by the Court of Appeals and does not include the
 5   filing date.
 6   IN THE COURT OF APPEALS OF THE STATE OF NEW MEXICO

 7 STATE OF NEW MEXICO,

 8          Plaintiff-Appellee,

 9 v.                                                           NO. 30,243

10 MICHAEL STRUBHAR,

11          Defendant-Appellant,

12 APPEAL FROM THE DISTRICT COURT OF DOÑA ANA COUNTY
13 Stephen Bridgforth, District Judge

14 Gary K. King, Attorney General
15 Santa Fe, NM

16 M. Anne Kelley, Assistant Attorney General
17 Albuquerque, NM

18 for Appellee

19 Hugh W. Dangler, Chief Public Defender
20 Aric G. Elsenheimer, Assistant Appellate Defender
21 Las Cruces, NM

22 for Appellant

23                                 MEMORANDUM OPINION

24 FRY, Chief Judge.

25          Defendant appeals from a judgment and sentence on one count of forgery

26 entered after Defendant filed a conditional guilty plea [RP 177], reserving the right to
1 appeal the denial of his motion to dismiss the indictment. We issued a calendar notice

2 proposing to reverse because the forgery charge should have been brought in a

3 previous prosecution. The State has responded by informing us that it will not be

4 filing a memorandum in opposition. We therefore reverse the district court.

5        IT IS SO ORDERED.



6
7                                         CYNTHIA A. FRY, Chief Judge

8 WE CONCUR:



 9
10 JONATHAN B. SUTIN, Judge



11
12 RODERICK T. KENNEDY, Judge




                                            2